UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* Intelsat S.A. (Name of Issuer) Common Shares (Title of Class of Securities) L5140P 101 (CUSIP Number) December 31, 2013 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. L5140P 101 SCHEDULE 13G Page2 of58 1 NAME OF REPORTING PERSON Serafina S.A. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Luxembourg NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 59.7% 12 TYPE OF REPORTING PERSON OO CUSIP No. L5140P 101 SCHEDULE 13G Page3 of58 1 NAME OF REPORTING PERSON LMBO EUROPE SAS 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION France NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 59.7% 12 TYPE OF REPORTING PERSON OO CUSIP No. L5140P 101 SCHEDULE 13G Page4 of58 1 NAME OF REPORTING PERSON CIE Management II Limited 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Guernsey, Channel Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 59.7% 12 TYPE OF REPORTING PERSON CO CUSIP No. L5140P 101 SCHEDULE 13G Page5 of58 1 NAME OF REPORTING PERSON BC European Capital VIII-1 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United Kingdom NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 59.7% 12 TYPE OF REPORTING PERSON PN CUSIP No. L5140P 101 SCHEDULE 13G Page6 of58 1 NAME OF REPORTING PERSON BC European Capital VIII-2 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United Kingdom NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 59.7% 12 TYPE OF REPORTING PERSON PN CUSIP No. L5140P 101 SCHEDULE 13G Page7 of58 1 NAME OF REPORTING PERSON BC European Capital VIII-3 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United Kingdom NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 59.7% 12 TYPE OF REPORTING PERSON PN CUSIP No. L5140P 101 SCHEDULE 13G Page8 of58 1 NAME OF REPORTING PERSON BC European Capital VIII-4 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United Kingdom NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 59.7% 12 TYPE OF REPORTING PERSON PN CUSIP No. L5140P 101 SCHEDULE 13G Page9 of58 1 NAME OF REPORTING PERSON BC European Capital VIII-5 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United Kingdom NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 59.7% 12 TYPE OF REPORTING PERSON PN CUSIP No. L5140P 101 SCHEDULE 13G Page10 of58 1 NAME OF REPORTING PERSON BC European Capital VIII-6 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United Kingdom NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 59.7% 12 TYPE OF REPORTING PERSON PN CUSIP No. L5140P 101 SCHEDULE 13G Page11 of58 1 NAME OF REPORTING PERSON BC European Capital VIII-7 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United Kingdom NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 59.7% 12 TYPE OF REPORTING PERSON PN CUSIP No. L5140P 101 SCHEDULE 13G Page12 of58 1 NAME OF REPORTING PERSON BC European Capital VIII-8 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United Kingdom NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 59.7% 12 TYPE OF REPORTING PERSON PN CUSIP No. L5140P 101 SCHEDULE 13G Page13 of58 1 NAME OF REPORTING PERSON BC European Capital VIII-9 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United Kingdom NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 59.7% 12 TYPE OF REPORTING PERSON PN CUSIP No. L5140P 101 SCHEDULE 13G Page14 of58 1 NAME OF REPORTING PERSON BC European Capital VIII-10 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United Kingdom NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 59.7% 12 TYPE OF REPORTING PERSON PN CUSIP No. L5140P 101 SCHEDULE 13G Page15 of58 1 NAME OF REPORTING PERSON BC European Capital VIII-11 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United Kingdom NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 59.7% 12 TYPE OF REPORTING PERSON PN CUSIP No. L5140P 101 SCHEDULE 13G Page16 of58 1 NAME OF REPORTING PERSON BC European Capital VIII-12 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United Kingdom NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 59.7% 12 TYPE OF REPORTING PERSON PN CUSIP No. L5140P 101 SCHEDULE 13G Page17 of58 1 NAME OF REPORTING PERSON BC European Capital VIII-14 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United Kingdom NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 59.7% 12 TYPE OF REPORTING PERSON PN CUSIP No. L5140P 101 SCHEDULE 13G Page18 of58 1 NAME OF REPORTING PERSON BC European Capital VIII-15 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United Kingdom NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 59.7% 12 TYPE OF REPORTING PERSON PN CUSIP No. L5140P 101 SCHEDULE 13G Page19 of58 1 NAME OF REPORTING PERSON BC European Capital VIII-16 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United Kingdom NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 59.7% 12 TYPE OF REPORTING PERSON PN CUSIP No. L5140P 101 SCHEDULE 13G Page20 of58 1 NAME OF REPORTING PERSON BC European Capital VIII-17 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United Kingdom NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 59.7% 12 TYPE OF REPORTING PERSON PN CUSIP No. L5140P 101 SCHEDULE 13G Page21 of58 1 NAME OF REPORTING PERSON BC European Capital VIII-18 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United Kingdom NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 59.7% 12 TYPE OF REPORTING PERSON PN CUSIP No. L5140P 101 SCHEDULE 13G Page22 of58 1 NAME OF REPORTING PERSON BC European Capital VIII-19 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United Kingdom NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 59.7% 12 TYPE OF REPORTING PERSON PN CUSIP No. L5140P 101 SCHEDULE 13G Page23 of58 1 NAME OF REPORTING PERSON BC European Capital VIII-20 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United Kingdom NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 59.7% 12 TYPE OF REPORTING PERSON PN CUSIP No. L5140P 101 SCHEDULE 13G Page24 of58 1 NAME OF REPORTING PERSON BC European Capital VIII-21 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United Kingdom NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 59.7% 12 TYPE OF REPORTING PERSON PN CUSIP No. L5140P 101 SCHEDULE 13G Page25 of58 1 NAME OF REPORTING PERSON BC European Capital VIII-22 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United Kingdom NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 59.7% 12 TYPE OF REPORTING PERSON PN CUSIP No. L5140P 101 SCHEDULE 13G Page26 of58 1 NAME OF REPORTING PERSON BC European Capital VIII-23 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United Kingdom NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 59.7% 12 TYPE OF REPORTING PERSON PN CUSIP No. L5140P 101 SCHEDULE 13G Page27 of58 1 NAME OF REPORTING PERSON BC European Capital VIII-24 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United Kingdom NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 59.7% 12 TYPE OF REPORTING PERSON PN CUSIP No. L5140P 101 SCHEDULE 13G Page28 of58 1 NAME OF REPORTING PERSON BC European Capital VIII-25 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United Kingdom NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 59.7% 12 TYPE OF REPORTING PERSON PN CUSIP No. L5140P 101 SCHEDULE 13G Page29 of58 1 NAME OF REPORTING PERSON BC European Capital VIII-26 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United Kingdom NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 59.7% 12 TYPE OF REPORTING PERSON PN CUSIP No. L5140P 101 SCHEDULE 13G Page30 of58 1 NAME OF REPORTING PERSON BC European Capital VIII-27 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United Kingdom NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 59.7% 12 TYPE OF REPORTING PERSON PN CUSIP No. L5140P 101 SCHEDULE 13G Page31 of58 1 NAME OF REPORTING PERSON BC European Capital VIII-28 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United Kingdom NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 59.7% 12 TYPE OF REPORTING PERSON PN CUSIP No. L5140P 101 SCHEDULE 13G Page32 of58 1 NAME OF REPORTING PERSON BC European Capital VIII-29 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United Kingdom NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 59.7% 12 TYPE OF REPORTING PERSON PN CUSIP No. L5140P 101 SCHEDULE 13G Page33 of58 1 NAME OF REPORTING PERSON BC European Capital VIII-30 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United Kingdom NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 59.7% 12 TYPE OF REPORTING PERSON PN CUSIP No. L5140P 101 SCHEDULE 13G Page34 of58 1 NAME OF REPORTING PERSON BC European Capital VIII-31 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United Kingdom NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 59.7% 12 TYPE OF REPORTING PERSON PN CUSIP No. L5140P 101 SCHEDULE 13G Page35 of58 1 NAME OF REPORTING PERSON BC European Capital VIII-32 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United Kingdom NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 59.7% 12 TYPE OF REPORTING PERSON PN CUSIP No. L5140P 101 SCHEDULE 13G Page36 of58 1 NAME OF REPORTING PERSON BC European Capital VIII-33 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United Kingdom NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 59.7% 12 TYPE OF REPORTING PERSON PN CUSIP No. L5140P 101 SCHEDULE 13G Page37 of58 1 NAME OF REPORTING PERSON BC European Capital VIII-34 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United Kingdom NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 59.7% 12 TYPE OF REPORTING PERSON PN CUSIP No. L5140P 101 SCHEDULE 13G Page38 of58 1 NAME OF REPORTING PERSON BC European Capital VIII-35 SC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION France NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 59.7% 12 TYPE OF REPORTING PERSON OO CUSIP No. L5140P 101 SCHEDULE 13G Page39 of58 1 NAME OF REPORTING PERSON BC European Capital VIII-36 SC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION France NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 59.7% 12 TYPE OF REPORTING PERSON OO CUSIP No. L5140P 101 SCHEDULE 13G Page40 of58 1 NAME OF REPORTING PERSON BC European Capital VIII-37 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United Kingdom NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 59.7% 12 TYPE OF REPORTING PERSON PN CUSIP No. L5140P 101 SCHEDULE 13G Page41 of58 1 NAME OF REPORTING PERSON BC European Capital VIII-38 SC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION France NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 59.7% 12 TYPE OF REPORTING PERSON OO CUSIP No. L5140P 101 SCHEDULE 13G Page42 of58 1 NAME OF REPORTING PERSON BC European Capital VIII-39 SC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION France NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 59.7% 12 TYPE OF REPORTING PERSON OO CUSIP No. L5140P 101 SCHEDULE 13G Page43 of58 1 NAME OF REPORTING PERSON BC European Capital—Intelsat Co-Investment 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United Kingdom NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 59.7% 12 TYPE OF REPORTING PERSON PN CUSIP No. L5140P 101 SCHEDULE 13G Page44 of58 1 NAME OF REPORTING PERSON BC European Capital—Intelsat Co-Investment 1 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United Kingdom NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 59.7% 12 TYPE OF REPORTING PERSON PN CUSIP No. L5140P 101 SCHEDULE 13G Page45 of58 1 NAME OF REPORTING PERSON BC European Capital—Intelsat Syndication L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Guernsey, Channel Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 59.7% 12 TYPE OF REPORTING PERSON PN CUSIP No. L5140P 101 SCHEDULE 13G Page46 of58 ITEM 1. (a) Name of Issuer: Intelsat S.A. (the “Issuer”) (b) Address of Issuer’s Principal Executive Offices: 4 rue Albert Borschette Luxembourg Grand-Duchy of Luxembourg L-1246 ITEM 2. (a) Name of Person Filing: This Schedule 13G is being filed by (i) Serafina S.A., a Luxembourg Société Anonyme; (ii) BCEuropean Capital VIII-1 to 12 (inclusive), BC European Capital VIII-14 to 34 (inclusive), and BC European Capital VIII-37, each a United Kingdom limited partnership (collectively, the “CIE Investors”); (iii) BC European Capital—Intelsat Co-Investment and BC European Capital—Intelsat Co-Investment 1, each a United Kingdom limited partnership, and BC European Capital—Intelsat Syndication L.P., a limited partnership organized under the laws of Guernsey, Channel Islands (collectively, the “Co-Investment Investors”); (iv)BC European Capital VIII-35 SC, BC European Capital VIII-36 SC, BC European Capital VIII-38 SC and BC European Capital VIII-39 SC, each a Société Civiles organized under the laws of France (collectively, the “LMBO Investors” and collectively with the CIE Investors and the Co-Investment Investors, the “Investors”); (v)LMBO Europe SAS, a Société par actions simplifiée organized under the laws of France (“LMBO”); and (vi)CIE Management II Limited, a limited corporation organized under the laws of Guernsey, Channel Islands (“CIE” and, together with the Investors and LMBO, the “Reporting Persons”). The Reporting Persons are filing this Schedule 13G jointly pursuant to their joint filing agreement (the “Joint Filing Agreement”), filed herewith as Exhibit 1 and incorporated herein by reference. Each of the Investors is a shareholder of Serafina S.A. CIE is the general partner of each of the CIE Investors and the Co-Investment Investors. LMBO is Gérant as to each of the LMBO Investors. Due to their relationships with each other, each of the Reporting Persons may be deemed to have shared voting and investment power with respect to the Issuer’s common shares owned by each of the other Reporting Persons and may be deemed to have shared beneficial ownership with respect to any such shares of stock owned by the other Reporting Persons. Each of the Investors, however, disclaim beneficial ownership with respect to any shares of stock owned by the other Reporting Persons. (b) Address of Principal Business Office, or if None, Residence: The principal office and business address of Serafina S.A. is 29, avenue de la Porte Neuve, L-2227 Luxembourg. The principal office and business address of CIE and the CIE Investors is Heritage Hall, Le Marchant Street, St. Peter Port, Guernsey, GY1 4HY, Channel Islands. The principal office and business address of LMBO and the LMBO Investors is 58-60 Avenue Kleber, Paris, France 75116. CUSIP No. L5140P 101 SCHEDULE 13G Page47 of58 (c) Citizenship: See row 4 of the cover pages to this Schedule 13G. (d) Title of Class of Securities: This Schedule 13G relates to the Issuer’s common shares, nominal value $0.01 per share. (e) CUSIP Number: L5140P 101 ITEM 3. IF THIS STATEMENT IS FILED PURSUANT TO SS.240.13D-1(B) OR 240.13D-2(B) OR (C), CHECK WHETHER THE PERSON FILING IS A: Not Applicable. ITEM 4. OWNERSHIP. All ownership percentages assume that there are 105,500,000 common shares outstanding, based on the Issuer’s Report on Form 6-K filed with the Securities and Exchange Commission on October 31, 2013. The common shares beneficially owned by each of the Reporting Persons include 62,962,644 common shares held of record by Serafina S.A. The information set forth in Item 2 above is incorporated by reference for each Reporting Person. As a result of the Governance Agreement described in Item 8 below, each of the Reporting Persons may be deemed to beneficially own and share voting and dispositive power over certain common shares of the Issuer owned by the other Governance Shareholders (as defined below). (a)Amount beneficially owned: See row 9 of the cover sheet of each Reporting Person. (b)Percent of class: See row 11 of the cover sheet of each Reporting Person. (c)Number of shares as to which the person has: (i)Sole power to vote or to direct the vote: See row 5 of the cover sheet of each Reporting Person. (ii)Shared power to vote or to direct the vote: See row 6 of the cover sheet of each Reporting Person. (iii)Sole power to dispose or to direct the disposition of: See row 7 of the cover sheet of each Reporting Person. (iv)Shared power to dispose or to direct the disposition of: See row 8 of the cover sheet of each Reporting Person. CUSIP No. L5140P 101 SCHEDULE 13G Page48 of58 ITEM 5. OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS. Not Applicable. ITEM 6. OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHER PERSON. Not Applicable. ITEM 7. IDENTIFICATION AND CLASSIFICATION OF THE SUBSIDIARY WHICH ACQUIRED THE SECURITY BEING REPORTED ON BY THE PARENT HOLDING COMPANY. Not Applicable. ITEM 8. IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF THE GROUP. The information for forth in Item 2 above is incorporated herein by reference. On April 23, 2013, in connection with the initial public offering of the Issuer, Serafina S.A. (the “BC Shareholder”), SLP III Investment Holding S.ár.l. (the “Silver Lake Shareholder”), David McGlade (collectively with the Silver Lake Shareholder and the BC Shareholder, the “Governance Shareholders”) and the Issuer entered into a governance agreement (the “Governance Agreement”).Under the Governance Agreement, the BC Shareholder currently has the right to nominate four directors for election to the Issuer’s board of directors and the Silver Lake Shareholder currently has the right to nominate one director for election to the Issuer’s board of directors.The Governance Agreement also provides that a majority of the directors then in office (or, if the board has delegated such authority, the nomination or similar committee of the board) shall nominate the remaining directors for election to the board, one of whom shall be the Issuer’s chief executive officer, who is currently Mr. McGlade.Under the Governance Agreement, each of the Governance Shareholders has agreed to vote all shares held by it in favor of the directors nominated under the terms of the Governance Agreement and in furtherance of the removal of any directors by the BC Shareholder or the Silver Lake Shareholder under the terms of the Governance Agreement. Under the Governance Agreement, the BC Shareholder has drag-along rights with respect to the Silver Lake Shareholder under certain circumstances and the Silver Lake Shareholder has certain tag-along rights on transfers by the BC Shareholder.The form of Governance Agreement is filed as Exhibit 10.80 to Amendment No. 8 to the Issuer’s Registration Statement on Form F-1, File No. 333-181527, filed with the Securities and Exchange Commission on April 2, 2013, and the foregoing summary is qualified in its entirety by the terms thereof. Given the terms of the Governance Agreement, the Reporting Persons collectively with SLP III Investment Holding S.á r.l. and certain related parties (collectively, the “SLP Parties”) and Mr. McGlade may be deemed to constitute a “group” that, as of the date hereof, collectively beneficially owns approximately 80,672,499 common shares, or approximately 74.9%, of the Issuer’s outstanding common shares for purposes of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended (the “Act”), assuming the conversion of all outstanding equity awards held by David McGlade that are vested or that will vest within the next 60 days.Each Reporting Person disclaims beneficial ownership of the common shares of the Issuer other than the shares directly held by such Reporting Person.Pursuant to Rule 13d-1(k)(2) under the Act, the SLP Parties and Mr. McGlade are each filing separate Schedule 13Gs with respect to the common shares of the Issuer. CUSIP No. L5140P 101 SCHEDULE 13G Page49 of58 ITEM 9. NOTICE OF DISSOLUTION OF GROUP. Not Applicable. ITEM 10. CERTIFICATIONS. Not Applicable. CUSIP No. L5140P 101 SCHEDULE 13G Page50 of58 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:February 14, 2014 SERAFINA S.A.: /S/ PIERRE STEMPER Name: Pierre Stemper Title: Director For and on behalf of the Limited Partnerships comprising BC EUROPEAN CAPITAL VIII – 1 to 12 and 14 to 34 and 37: /S/ MATTHEW ELSTON Name: Matthew Elston Title: Director, CIE Management II Limited, acting as General Partnerto BC European Capital VIII – 1 to 12 and 14 to 34 and 37 /S/ LAURENCE MCNAIRN Name: Laurence McNairn Title: Director, CIE Management II Limited, acting as General Partner to BC European Capital VIII – 1 to 12 and 14 to 34 and 37 CUSIP No. L5140P 101 SCHEDULE 13G Page51 of58 For and on behalf of the Limited Partnerships comprising BC EUROPEAN CAPITAL VIII – 35 SC, 36 SC, 38 SC and 39 SC: /S/ MATTHEW ELSTON Name: Matthew Elston Title: Director, LMBO Europe SAS, acting as Gérant toBC European Capital VIII– 35 SC, 36 SC, 38 SC and 39 SC /S/ MIKE TWINNING Name: Mike Twinning Title: Director, LMBO Europe SAS, acting as Gérant toBC European Capital VIII– 35 SC, 36 SC, 38 SC and 39 SC For and on behalf of BC EUROPEAN CAPITAL—INTELSAT CO-INVESTMENT: /S/ MATTHEW ELSTON Name: Matthew Elston Title: Director, CIE Management II Limited, acting as General Partner to BC European Capital—Intelsat Co-Investment /S/ LAURENCE MCNAIRN Name: Laurence McNairn Title: Director, CIE Management II Limited, acting as General Partner to BC European Capital—Intelsat Co-Investment CUSIP No. L5140P 101 SCHEDULE 13G Page52 of58 For and on behalf of BC EUROPEAN CAPITAL—INTELSAT CO-INVESTMENT 1: /S/ MATTHEW ELSTON Name: Matthew Elston Title: Director, CIE Management II Limited, acting as General Partner to BC European Capital—Intelsat Co-Investment 1 /S/ LAURENCE MCNAIRN Name: Laurence McNairn Title: Director, CIE Management II Limited, acting as General Partner to BC European Capital—Intelsat Co-Investment 1 For and on behalf of BC EUROPEAN CAPITAL—INTELSAT SYNDICATION L.P.: /S/ MATTHEW ELSTON Name: Matthew Elston Title: Director, CIE Management II Limited, acting as General Partner to BC European Capital—Intelsat Syndication L.P. /S/ LAURENCE MCNAIRN Name: Laurence McNairn Title: Director, CIE Management II Limited, acting as General Partner to BC European Capital—Intelsat Syndication L.P. CUSIP No. L5140P 101 SCHEDULE 13G Page53 of58 CIE MANAGEMENT II LIMITED: /S/ MATTHEW ELSTON Name: Matthew Elston Title: Director, CIE Management II Limited /S/ LAURENCE MCNAIRN Name: Laurence McNairn Title: Director, CIE Management II Limited LMBO EUROPE SAS: /S/ MATTHEW ELSTON Name: Matthew Elston Title: Director, LMBO Europe SAS /S/ MIKE TWINNING Name: Mike Twinning Title: Director, LMBO Europe SAS CUSIP No. L5140P 101 SCHEDULE 13G Page54 of58 Exhibit Index Exhibit 1. Joint Filing Agreement as required by Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended (filed herewith). Exhibit 2. Form of Governance Agreement, by and among Intelsat S.A. and the shareholders of Intelsat S.A. party thereto (previously filed as Exhibit 10.80 to Amendment No. 8 to Intelsat S.A.’s Registration Statement on Form F-1, File No. 333-181527, filed on April 2, 2013). CUSIP No. L5140P 101 SCHEDULE 13G Page55 of58 JOINT FILING AGREEMENT The undersigned hereby agree that the statement on Schedule 13G to which this Agreement is annexed as Exhibit 1, and any amendments thereto, is and will be filed on behalf of each of them in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended. Dated:February 14, 2014 SERAFINA S.A.: /S/ PIERRE STEMPER Name: Pierre Stemper Title: Director For and on behalf of the Limited Partnerships comprising BC EUROPEAN CAPITAL VIII – 1 to 12 and 14 to 34 and 37: /S/ MATTHEW ELSTON Name: Matthew Elston Title: Director, CIE Management II Limited, acting as General Partner to BC European Capital VIII – 1 to 12 and 14 to 34 and 37 /S/ LAURENCE MCNAIRN Name: Laurence McNairn Title: Director, CIE Management II Limited, acting as General Partner to BC European Capital VIII – 1 to 12 and 14 to 34 and 37 CUSIP No. L5140P 101 SCHEDULE 13G Page56 of58 For and on behalf of the Limited Partnerships comprising BC EUROPEAN CAPITAL VIII – 35 SC, 36 SC, 38 SC and 39 SC: /S/ MATTHEW ELSTON Name: Matthew Elston Title: Director, LMBO Europe SAS, acting as Gérant toBC European Capital VIII– 35 SC, 36 SC, 38 SC and 39 SC /S/ MIKE TWINNING Name: Mike Twinning Title: Director, LMBO Europe SAS, acting as Gérant toBC European Capital VIII– 35 SC, 36 SC, 38 SC and 39 SC For and on behalf of BC EUROPEAN CAPITAL—INTELSAT CO-INVESTMENT: /S/ MATTHEW ELSTON Name: Matthew Elston Title: Director, CIE Management II Limited, acting as General Partner to BC European Capital—Intelsat Co-Investment /S/ LAURENCE MCNAIRN Name: Laurence McNairn Title: Director, CIE Management II Limited, acting as General Partner to BC European Capital—Intelsat Co-Investment CUSIP No. L5140P 101 SCHEDULE 13G Page57 of58 For and on behalf of BC EUROPEAN CAPITAL—INTELSAT CO-INVESTMENT 1: /S/ MATTHEW ELSTON Name: Matthew Elston Title: Director, CIE Management II Limited, acting as General Partner to BC European Capital—Intelsat Co-Investment 1 /S/ LAURENCE MCNAIRN Name: Laurence McNairn Title: Director, CIE Management II Limited, acting as General Partner to BC European Capital—Intelsat Co-Investment 1 For and on behalf of BC EUROPEAN CAPITAL—INTELSAT SYNDICATION L.P.: /S/ MATTHEW ELSTON Name: Matthew Elston Title: Director, CIE Management II Limited, acting as General Partner to BC European Capital—Intelsat Syndication L.P. /S/ LAURENCE MCNAIRN Name: Laurence McNairn Title: Director, CIE Management II Limited, acting as General Partner to BC European Capital—Intelsat Syndication L.P. CUSIP No. L5140P 101 SCHEDULE 13G Page58 of58 CIE MANAGEMENT II LIMITED: /S/ MATTHEW ELSTON Name: Matthew Elston Title: Director, CIE Management II Limited /S/ LAURENCE MCNAIRN Name: Laurence McNairn Title: Director, CIE Management II Limited LMBO EUROPE SAS: /S/ MATTHEW ELSTON Name: Matthew Elston Title: Director, LMBO Europe SAS /S/ MIKE TWINNING Name: Mike Twinning Title: Director, LMBO Europe SAS
